UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K [X]ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2015 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-28312 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: BEAR STATE FINANCIAL, INC. EMPLOYEES’ SAVINGS AND PROFIT SHARING PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Bear State Financial, Inc. 900 South Shackleford Rd, Suite 401 Little Rock, Arkansas 72211 Financial Statements and Exhibits (a) Financial Statements for the years ended December 31, 2015 and 2014, Supplemental Schedule as of December 31, 2015, and Reports of Independent Registered Public Accounting Firm. (b) Exhibit Consent of Independent Registered Public Accounting Firm (following financial statements). BEAR STATE FINANCIAL, Inc.
